EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Claudia Schultze on 4/26/2022.

The application has been amended as follows (marked-up copy attached):
 In claim 37, at line 19, “the layer that follow” has been replaced by “any layer(s) that follow(s)”; and “has” has been replaced by “has/have”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the above examiner’s amendment does not affect the scope of the invention and thus the reasons for allowance are the same as recited in the Notice of Allowability dated 2/3/2022 and restated below.
The closest prior art reference Oser (WO2014/095954) discloses a coloured polycarbonate moulding compound suitable for producing roofs, panels, coverings and frames for motor vehicles and rail vehicles, having a high degree of perceived in-depth blackness, wherein the polycarbonate moulding compound contains: a) polycarbonate, preferably polycarbonates based on bisphenol compounds (i.e. aromatic polycarbonates), b) at least one IR-reflective inorganic pigment in a content of from 0.35 to 4.00% by weight, c) at least one stabilizer, and further components d)-h) including e) from 0 to 20wt% of UV absorbers, and h) from 0 to 1wt% of one or more colorants transparent in the IR region; wherein the moulding compound preferably has no transmittance in the visible range such that the moulding compound is intended to provide opaquely pigmented structures in the finished part, and the solar transmittance is preferably smaller than 5%.  Oser also discloses that the moulding compound may be used as a layer in a multilayer structure wherein a reflective layer such as a metal layer is provided behind the polycarbonate layer to achieve high reflectance values.  However, Oser discloses that the moulding compound containing the at least one IR-reflective inorganic pigment has a reflectance in the IR region of at least 20%, and hence, as argued by the Applicant in the response filed 12/22/2021, Oser does not teach or fairly suggest a substrate layer that is IR-transparent as instantly claimed.  Further, none of the references cited in the related International Search Report teaches or fairly suggests a multilayer article having the transmittance properties as instantly claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE R JACKSON whose telephone number is (571)272-1508. The examiner can normally be reached Mondays-Thursdays from 10:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MONIQUE R JACKSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        April 28, 2022